DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 12/03/2021. 
The application contains 17-36 claims, the claims have been examined. 
Previous rejection under 35 USC § 101 has been withdrawn as a result of the claim amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 17-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 17-36 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “generating, by the computing system and for each dimension combination of the plurality of dimension combinations, a query membership tag that identifies each query from the plurality of queries for which the dimension combination appears in a result to the query; 
determining, by the computing system and for each unique query membership tag, a count of a number of entities that are associated in the interaction data with any interaction having a dimension combination that corresponds to the query membership tag; and 
assessing a data leakage risk for the party based on the counts for one or more unique query membership tags.” as within the context of the claimed invention as disclosed and within the context of
the other limitations present in the claims.

As such, none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
Carlson et al. (US 20210240853) teaches identification of data leakage, a risk measure satisfies a threshold, leakage is possible or even probable. Using identification data of a party or user, verifying the associated data to the identification or ID to create a record (FIG. 2 and 11, also para 45-46, 148-155, 164).

Schroeder et al. (US 20190377902) methods for controlling data exposed to external networks using artificial-intelligence-based modeling. The data protection platform can enhance data protection by controlling and/or managing the exposure of the data privacy elements.

Cooper (US 9954965). Teaches inspecting Web pages associated with uncontrolled Web applications and structure the unstructured data originating from the uncontrolled Web applications. Teaches the ability to distinguish different types of user activities associated with accessing the uncontrolled Web applications, allowing the entity to isolate those activities and contents that should be monitored



None of these prior arts teach the limitations as provided above. The prior art of record cannot anticipate Applicant's claimed invention alone nor render Applicant' s claimed invention obvious by the combination of more than one reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144